DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tip end side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tip end surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “gradually” in claim 1 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gitman et. al (US 5,714,113).
With respect to claim 1 Gitman discloses a burner including a combustion supporting gas supply passage which is configured to supply a combustion supporting gas toward a combustion supporting gas outlet provided at the center of the tip end side;
a fuel supply [see annotated Fig. 1, below] passage which is configured to supply a fuel toward a fuel ejection outlet [reference character 3 in Fig. 1] provided around the combustion supporting gas outlet; and
a protective nozzle [see annotated Fig. 1, below] provided from a position surrounding a periphery of the fuel ejection outlet so as to project forward beyond the tip end surface [see annotated Fig. 1, below] at which the combustion supporting gas ejection outlet and the fuel ejection outlet are provided;
wherein the combustion supporting gas supply passage includes a Laval nozzle [reference character 11 in Fig. 1], and a diameter-enlarged nozzle of which a diameter gradually increases from the tip end of the Laval nozzle toward the combustion supporting gas ejection outlet, and the protective nozzle has a shape which is gradually reduced in diameter forward from the tip end surface [see annotated Fig. 1 below].


    PNG
    media_image1.png
    514
    791
    media_image1.png
    Greyscale

                                               
	With respect to claim 6 Gitman discloses that the fuel ejection outlet includes a plurality of holes arranged concentrically with the combustion supporting gas ejection outlet [see Fig. 2].
	With respect to claim 7 Gitman discloses that the fuel ejection outlet includes a hole concentrically formed with the combustion supporting gas ejection outlet [see annotated Fig. 2, below].

                          
    PNG
    media_image2.png
    425
    412
    media_image2.png
    Greyscale

	With respect to claim 10 Gitman discloses a method of operating the burner according to claim 1 that uses oxygen having a concentration of 20.95% to9 100% [specifically Gitman discloses above 90% in column 15 line 33]. 
	With respect to claim 11 Gitman discloses that a flow rate of the fuel ejected from the fuel ejection outlet is 10m/s or more. Specifically, Gitman discloses that the preferred velocities for the combustion supporting gas are 300ft/sec or greater (300, 600, or greater than 900 [see column 24 lines 10-12]) and that the velocity of the combustion supporting gas is at least 25% greater (25%, 50% or preferably 70%) than the velocity of the fuel [column 23 lines 57-60]. Therefore, by way of example, if the velocity of the combustion supporting as is 300ft/sec and 70% greater than the velocity of the fuel then the velocity of the fuel would be 53.6m/s which is 10m/s or more as required by the claim.
	With respect to claim 12 Gitman discloses that the oxygen ration is in the range of 1 to 10. Specifically, Gitman discloses that the ratio of total oxygen to hydrocarbon fuel can be “…100%, 200%, and even 600% above the stoichiometric ratio…” [column 43 lines 43-45].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762